Citation Nr: 0721274	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  06-21 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to 
April 1968.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by 
the RO.  In addition to denying service connection for 
PTSD, the RO denied the veteran's claims of service 
connection for stomach ulcers; disability manifested by 
knots in his legs; and allergies.  

In a letter, dated September 1, 2005, the RO notified the 
veteran of its decision.  The veteran submitted a notice 
of disagreement, and the RO issued him a Statement of the 
Case (SOC) with respect to all of the decisions.  The RO 
informed the veteran that he had to file his appeal 
within the one year period from the date of the letter 
notifying him of the action appealed.  

In June 2006, the RO received the veteran's Substantive 
Appeal (VA Form 9) with respect to the issue of service 
connection for PTSD.  

However, a Substantive Appeal was not received with 
respect to his claims of service connection for stomach 
ulcers, a disability manifested by knots in his legs and 
allergies.  Therefore, those decisions became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  Indeed, those issues have not been certified to 
the Board on appeal; and in September 2006, the veteran's 
representative offered argument only on the issue of 
service connection for PTSD.  

Therefore, the Board has no jurisdiction over the issues 
service connection for stomach ulcers; disability 
manifested by knots in his leg.  Accordingly, they will 
not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2006).  

In March 2007, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  

During the hearing, the veteran testified to the effect 
that service connection was still warranted for stomach 
ulcers disability manifested by knots in his legs and 
allergies.  

In view of the veteran's failure to perfect a timely 
appeal as those issues, such testimony is considered a 
request to reopen those claims.  38 C.F.R. § 3.156 
(2006).  Accordingly, they are referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  The veteran is not shown to have participated in 
combat with the enemy during his active service in the 
Republic of Vietnam.  

2.  The veteran does not have a current diagnosis of PTSD 
that is due to a verified stressor or other verifiable 
event or incident of his period of active service, 
including duty in the Republic of Vietnam.  



CONCLUSION OF LAW

The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.304(f) (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claim for service connection for PTSD.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in October 2004 and June 2005, the RO 
informed the veteran that in order to establish service 
connection for a particular disability, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was or 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information 
and evidence that VA would seek to provide, such as 
records held by Federal agencies; (3) the information and 
evidence that the veteran needed to provide, such as 
employment records and records of his treatment by 
private health care providers; and (4) the need to 
furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records which were not in possession 
of the Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the 
record.  

The veteran and his representative submitted argument in 
support of the veteran's appeal, and the RO received a 
substantial amount of evidence, primarily reflecting the 
veteran's treatment by VA from October 2003 through April 
2006.  The transcript of the veteran's hearing was also 
associated with the record.  

Thus, the veteran has had ample opportunity to 
participate in the development of his appeal.  As such, 
consideration on the merits of the appeal would not 
result in prejudice to the veteran.  

In evaluating this appeal, the Board is aware of the need 
to notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection for PTSD is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Such action was accomplished in May and October 2006.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim for service 
connection for PTSD.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  Indeed, he has not 
identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his 
claim.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect to the issue of service connection for PTSD.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided).  


II.  Facts and Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical 
Manual of the American Psychiatric Association, 4th 
edition (DSM-IV); a link, established by medical 
evidence, between the current symptoms and an inservice 
stressor; and credible supporting evidence that the 
claimed inservice stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the conditions or hardships 
of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the inservice 
stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  

A careful review of the record shows that VA has treated 
the veteran for manifestations that have been attributed 
to PTSD since late 2003.  

Where a current diagnosis of PTSD exists, the sufficiency 
of the claimed in-service stressor must be established.  
Id. at 144.  Credible evidence that the claimed in-
service stressor actually occurred is required.  
38 C.F.R. § 3.304(f).  

At the outset, it is noted that the veteran's claims file 
and service medical records could not be located and that 
a temporary file had been rebuilt.  However, the service 
medical records are still missing and have not been 
associated with the rebuilt file.  

On several occasions, the RO attempted, without success, 
to locate the veteran's service medical records and 
original claims file.  

Beginning in October 2004, the RO requested the veteran's 
service medical records from the National Personnel 
Records Center (NPRC) and the VA Records Management 
Center (RMC).  In October 2004, the RMC stated that it 
did not have such records.  In December 2004 and April 
and July 2005, the NPRC replied that such records were 
sent to the RO in March 1984; however, the RO indicated 
that it did not have those records.  

The RO also requested, to no avail, that the veteran 
provide any such records in his possession.  

In light of the extensive, but unsuccessful efforts, the 
Board agrees with the August 2005 conclusion of the RO 
that the veteran's service medical records are 
unavailable.  

The available service personnel records show that the 
veteran served in the Republic of Vietnam from September 
1966 to September 1967.  He was a field artillery crewman 
assigned to Battery B, 1st Battalion, 21st Artillery, 
1st Cavalry Division.  

During VA outpatient treatment in December 2003 and 
January 2004 and during his hearing, the veteran reported 
that his stressors including going on patrol with the 
infantry in Vietnam, standing perimeter guard duty and 
experiencing the death of his cousin in an explosion.  
However, he had not been told of his cousin's death until 
he returned from Vietnam.  

In effect, the veteran testified that he had engaged in 
combat with the enemy and that the accounts of his 
stressors were consistent with the circumstances, 
conditions, and hardships of such service.  Therefore, he 
maintained that his testimony should constitute proof 
that the claimed stressors actually occurred. 38 C.F.R. 
§ 1154 (b) (West 2002); 38 C.F.R. § 3.304(f)(2).  

The phrase "engaged in combat with the enemy" requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  VAOPGCPREC 12-
99.  

The evidence that the veteran participated in attacking 
or defending an attack of the enemy would ordinarily show 
that the veteran had "engaged in combat," but that 
general description would not be exhaustive of 
circumstances which could, in individual cases, be found 
to constitute engagement in combat.  Id.  

The evidence submitted to support a claim that a veteran 
engaged in combat may include the veteran's own 
statements and an "almost unlimited" variety of other 
types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  VA cannot ignore a veteran's own assertions, but 
must evaluate them along with all other relevant evidence 
of record.  See Gaines, 11 Vet. App. at 359.  Id.  

In connection with his stressors, the veteran is not 
shown to have engaged in combat with the enemy during his 
service in the Republic of Vietnam.  Indeed, he did not 
receive any awards or decorations, such as the Combat 
Infantryman Badge or Purple Heart Medal, associated with 
participation in combat.  

Therefore, the RO requested that the veteran provide 
specific details of his stressors.  By VA regulation, the 
veteran has a responsibility to provide enough 
information to identify and locate the existing records, 
including the custodian or agency holding the records; 
the approximate timeframe covered by the records; and, in 
the case of medical treatment records, the condition for 
which treatment was provided.  38 C.F.R. § 3.159(c).  

Where, as here, the records are requested to corroborate 
a claimed stressful event in service, the claimant must 
provide information sufficient for the records custodian 
to conduct a search of the corroborative records.  
38 C.F.R. § 3.159(c)(2)(i).  

In letters to the veteran, dated in October and December 
2004, the RO requested specific details of his stressful 
incident(s) in service and attached a questionnaire to 
report those details.  

In a May 2005 letter to the veteran, the RO delineated 
the types of information it needed regarding his 
stressors:  1) specific details of the inservice 
stressful incident(s); 2) the approximate date (within a 
two month time frame) of the stressor(s); 3) the place of 
the stressor; 4) the veteran's unit of assignment at the 
time the stressor occurred; 5) a description of the 
events, and any medals or citations received as a result 
of the event(s); and 6) the name(s) and other identifying 
information concerning any other individual(s) involved 
in the event(s).  

The RO also noted that corroborative evidence could 
include statements from persons who knew him in service.  

The RO emphasized that the veteran should be as specific 
as possible, as that would assist the support group in 
researching voluminous records.  The RO also emphasized 
that such information was necessary to show that the 
claimed stressful events had actually occurred and that a 
failure to respond or an incomplete response could result 
in denial of the veteran's claim.  

In June 2005, the veteran was contacted by VA (VA Form 
119).  He reported that, other than his DD Form 214, he 
did not have any records from his military service.  

In a June 2005 statement, the veteran's wife described 
the emotional toll that living with the veteran had 
taken.  However, she did not comment on the veteran's 
stressors.  

In June 2005, the veteran identified the places where the 
claimed stressors occurred and his unit of assignment 
down to battalion level.  However, he continued to give a 
general description of his stressors, primarily the fear 
associated with infantry patrols and the site of wounded 
fellow servicemen.  He did not provide specific 
circumstances related to the claimed stressors.  Indeed, 
he did not identify a two month timeframe during which 
those events had reportedly occurred or provide other 
evidence to permit verification of the claimed stressful 
events.  

Later in June 2005, the RO informed the veteran that it 
still required additional stressor information, because 
the veteran had not identified the requested time frame 
of the claimed stressor(s) or the name(s) of personnel 
involved.  

In a July 2005 statement, the veteran responded with 
essentially the same general information he had reported 
previously.  In fact, he did not remember any names.  

Thus, in August 2005, the RO concluded that there were no 
additional service records available for review, either 
from the veteran or from the NPRC.  The RO also concluded 
that, since the veteran had not provided the necessary 
information, it would be futile to request verification 
of any event as described by the veteran through official 
channels, such as the United States Army and Joint 
Service Center for Unit Records Research.  

In a November 2006 statement, the treating VA 
psychologist endorsed the veteran's claim of service 
connection for PTSD.  However, the psychologist did not 
further describe any associated stressors beyond those 
noted in the clinical records or identify any other 
potential source of information which would enable VA to 
determine that any claimed incident had actually 
occurred.  

As such, his statement does not fill the deficit in the 
evidence which prevents the RO&IC from determining that 
the claimed stressor(s) actually occurred.  Absent such 
evidence, the veteran cannot meet the criteria for 
service connection for PTSD.  

In this regard, it should be noted that the duty to 
assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  VA's duty to assist the veteran in 
the development of his claim is just what it states, a 
duty to assist, not a duty to prove a claim with the 
claimant only in a passive role.  If a veteran wants 
help, he cannot passively wait for it in those 
circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 406 (1991).  

The only other reports of a relationship between the 
veteran's PTSD and the claimed stressor event(s) in 
service come from the veteran.  As a layman, however, he 
is only qualified to report on matters which are capable 
of lay observation.  He is not qualified to render 
opinions which require medical expertise, such as 
rendering a diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Therefore, his statements, without more, cannot be 
considered competent evidence to support his claim of 
service connection for PTSD.  Accordingly, the appeal 
must be denied.  



ORDER

Service connection for PTSD is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


